UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ex rel.
ROBERT MADSEN, et al.,

Plaintiffs, ORDER
v. 11 Civ. 4207 (PGG)
BANK OF AMERICA, et al.,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

On March 3, 2020, non-party John Ferguson, by and through his counsel Jonathan
Zakheim, filed a motion to unseal the Complaint, the Amended Complaint, and the Second
Amended Complaint in this action. (Dkt. No. 28)

It is hereby ORDERED that all contents of the Court’s file in this action shall be
unsealed upon the entry of this order.

Dated: New York, New York
March [2, 2020
SO ORDERED.

fond. Aarp 4

Paul G. ‘Gardephe
United States District Judge

 
